      6:20-cv-01825-JMC          Date Filed 09/02/20       Entry Number 34        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Randall Loyis Simpson,              )
                                    )                  Civil Action No.: 6:20-cv-01825-JMC
                        Plaintiff,  )
                                    )                                  ORDER
               v.                   )
                                    )
Julia Caldwell, Chris Neal,         )
                                    )
                       Defendants.  )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 8), filed on May 20, 2020, recommending that Plaintiff

Randall Loyis Simpson’s Motion for Preliminary Injunction (ECF No. 2) be denied.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. See Mathews v. Weber, 423 U.S.

261, 270-71 (1976). The responsibility to make a final determination remains with this court. Id.

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 8 at 4.)

None of the parties filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the
      6:20-cv-01825-JMC        Date Filed 09/02/20       Entry Number 34        Page 2 of 2




record in order to accept the recommendation.’” Diamond, 416 F.3d at 315 (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, failure to file specific written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 8), and

DENIES Plaintiff’s Motion for Preliminary Injunction (ECF No. 2).

       IT IS SO ORDERED.




                                                               United States District Judge
September 2, 2020
Columbia, South Carolina
